Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 9, 13, 17, 21, and 23 have been amended. 
Claims 4, 12, and 20 have been cancelled. 
Claims 1-3, 5-11, 13-19, and 21-27 are currently pending and have been examined on their merits.
Response to Arguments
Applicant’s amendments and arguments with respect to the Section 101 rejection of claims 17-24 have been fully considered and are persuasive.  The Section 101 rejection of those claims as being directed to a non-transitory medium has been withdrawn. 
Applicant's arguments filed 17 November 2020, regarding the §101 judicial exception rejection, have been fully considered but they are not persuasive. 
Applicant contends the claims are not directed to an abstract idea. The specification of the instant application makes it abundantly clear that the claimed invention is a method implemented by a computer system, a machine embodied in a computer system and/or an article of manufacture embodied in a computer readable storage media; and not a method of organizing human activity. Further, Applicant again argues that the elements cited in the Office Action as reciting an abstract idea are cropped to omit recitation of the claimed processor, database, display system and graphical user interface. However, the Examiner respectfully disagrees, for the same reasons provided in the previous Office Actions. 
According to the October 2019 Patent Eligibility Guidance Update (hereinafter October 2019 Update), a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. While the terms “set forth” and “describe” are thus both equated with 
The claims of the instant application are not focused on any improvement to a computer functionality.  Rather the claims simply use the computer to achieve routine automation of the claimed abstract idea of “Human Resources Data Analysis”. The generation of an insight into human resources information, comparison of that insight to benchmarks as recited in the amended claims, are functions ordinarily performed by human resources personnel managing personnel to 
With respect to Step 2A prong II, Applicant contends the claims amount to a practical application of the abstract idea. Applicant argues that the claims are similar to Core Wireless, and that Applicant's claimed invention similarly recites the insight further comprises a graphical control that is displayed by the graphical user interface of the display system of the computer system, wherein selection of the graphical control displays by the graphical user interface reports and metrics from the related information. The Examiner respectfully disagrees. 
The improvement in Core Wireless was directed towards providing an application summary that is reached directly from a menu wherein the device applications exist in an unlaunched state. This provided an improvement to the navigation of mobile electronic devices which have small screens by allowing a user to see the most relevant data or functions without actually opening a particular application. This was considered an improvement to computing technology at the time of Core Wireless' relatively early filing date/date of invention. The current claims recite no such improvement to computing technology. Rather, the current claims recite generic computer components, such as a computer system including a hardware processor, a database including information and a display system. The claimed graphical control (depicted and described as element 418 in Fig. 5 of the application) is also a generic GUI interface element that allows more detailed CLS Bank, Int'l v. Alice Corp., 717 F.3d 1269, 1286 (Fed.Cir.2013) (en banc) aff'd, ___ U.S. ___, 134 S.Ct. 2347, 189 L.Ed.2d 296 (2014).  While Applicant notes that the claims are performed “using the hardware processor” and “a graphical control that is displayed by the graphical user interface of the display system of the computer system”, Applicant fails to distinguish these features from the generic computer functionality described in Alice as not meaningfully limiting claim scope for purposes of patent eligibility.  
Simply filtering and displaying the type of information displayed on a GUI does not amount to an improvement in GUI technology. In fact, the step of filtering information based on a task being performed is an improvement that is not inherently tied to any type of computing technology. An HR employee is capable of manually analyzing relevant information in order to perform a particular operation on an employee’s file. While the claims limit this process to a computing environment, they do so using the generic computer functionality described in Alice as not meaningfully limiting claim scope for purposes of patent eligibility.
With respect to Step 2B, Applicant contends the claims amount to significantly more than the alleged abstract idea because they solve technical problems with novel and nonobvious combinations of elements that are not well understood, routine or conventional as demonstrated by the failure of the cited references to meet these elements. The Examiner respectfully disagrees. 
In pertinent part, Applicant argues that the claims 1, 9, 17 all require that selection of the graphical control displays by the graphical user interface reports and metrics from the related information, and paragraphs [0027], [0197] and [0131] of Iyer cited in the Office Action teach that 
The claimed reports and metrics from the claimed related information that is relevant to the claimed context of the claimed operation is a specific component of the claimed graphical user interface in a particular technological combination that is substantially linked to the purported abstract idea.  However, those reports and metrics are data processing that is part of the ordinary course of business, not a technical solution to a technical problem. See, for example, “Review and Conceptual Analysis of the Employee Turnover Process” by Mobley et al. 
It is noted that the flawed comparison to the claims in DDR Holdings, which were directed to an unconventional hyperlink protocol, continues to be flawed for the same reasons as presented in the previous Office Action. Hyperlink protocols do not exist outside of the Internet; and therefore the claims were clearly rooted in computing technology. On the other hand, the instant claims are directed towards providing the particular human resources information to an HR employee so that the HR employee may perform an operation on an employee’s records. This is a process that was performed before the advent of computing technology. As the Federal Circuit has held, data collection, analysis, and reporting—even when limited to particular content—are all abstract ideas. See, e.g., Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (claims "focused" on "collecting information, analyzing it, and displaying certain results of the collection and analysis" were directed to an abstract idea). 
While using known computing technology to automate the abstract idea may provide an improvement to said abstract idea, this does not translate to an improvement to computing technology itself. Examples that the courts have indicated may not be sufficient to show an Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991,996-97 (Fed. Cir. 2016) (nonprecedential). See MPEP 2106.05(a)(1). Accordingly, the cited elements of generic computing technology do not amount to significantly more than the abstract idea and do not integrate the abstact idea into a practical application.  As such, the Section 101 rejection is maintained. 
Applicant's arguments filed 12 August 2020, regarding the §103 rejection, have been fully considered and are persuasive.  As such, the previous art rejections have been withdrawn in view of the amended claims and a new rejection is given. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-19, and 21-27 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding step 1 of the two-part analysis from Alice Corp. claims are directed to a process (an act, or series of acts or steps) and a machine or tangible program product (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, claims 1-3, 5-11, 13-19, and 21-27 fall within one of the four statutory categories. 
Step 2A: Prong 1 of the two-part analysis from Alice Corp., the claimed invention is directed to an abstract idea. Representative claims 1, 9 & 17 recite, inter alia, displaying contextually relevant insights into human resources information comprising: displaying human resources information from a human resources profile of an employee of an organization, wherein the human resources information is displayed within a context of an operation to be performed for the organization; identifying the human resources information within related information; determining whether the related information is relevant to the context of the operation to be performed; response to determining that the related information is relevant to the context of the operation to be performed, generating an insight into the human resources information based on a data point for the human resources information within the related information; and displaying the insight with the human resources information within the context of the operation to be performed, wherein performing the operation is enabled using the insight displayed with the human resources information; responsive to generating the insight into the human resources information, comparing the insight to a set of benchmarks; and determining whether the insight exceeds a set of deviation thresholds for the set of benchmarks, wherein the set of deviation thresholds are rules associated with statistical variances defined by at least one of a set of organization benchmarks that are standards or points of reference internal to the organization against which the insight is compared and industry benchmarks that are standards or points of reference external to the organization against which the insight is compared; and wherein the insight further comprises displaying reports and metrics from the related information that is relevant to the context of the operation to be performed. 
In other words, the claims are directed to “Human Resources Data Analysis”, which is an abstract idea because it includes certain methods of organizing human activity including managing personal behavior or relationships or interactions between people (including following rules or 
With respect to Step 2A: Prong 2, the claims include the additional elements of the method being performed by a computer system including a hardware processor, a database including information and a display system in communication with the hardware processor, the display system including a graphical user interface [claim 1]; a computer system comprising: a database including information, a hardware processor & a display system including a graphical user interface; and an insight processing system the insight processing system comprising a human resources information locator, a relevancy arbiter, and an insight generator [claim 9]; and  a computer program product for displaying information, the computer program product comprising: a non-transitory computer readable storage medium including instructions configured to cause a database including information, a display system including a graphical user interface and a hardware processor; and a series of program codes stored on the computer readable storage media [claim 17] wherein the insight further comprises a graphical control that is displayed by the graphical user interface of the display system of the computer system, wherein selection of the graphical control displays by the graphical user interface information.  
However, these elements do not integrate the judicial exception into a practical application because they amount to merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a 
Dependent claims 2, 3, 5-8, 10, 11, 13-16, 18, 19, and 21-27 add additional limitations, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 9 and 17.
Under Step 2B of the two-part analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
As discussed above, representative claims 1, 9 and 17 include the additional elements of the method being performed by a computer system including a hardware processor, a database including information and a display system in communication with the hardware processor, the display system including a graphical user interface [claim 1 ]; a computer system comprising: a database including information, a hardware processor & a display system including a graphical user interface; and an insight processing system the insight processing system comprising a human resources information 
However, these limitations do not transform the abstract idea into significantly more because as discussed above with respect to integration of the abstract idea into a practical application (see Step 2A: Prong 2).  That is, the additional elements amount to no more than merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f), and merely linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Claims 2, 3, 5-8, 10, 11, 13-16, 18, 19, and 21-27 fail to cure the deficiencies of the above noted independent claims from which they depend and are therefore rejected for the same rationale. When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The Step 2B elements in combination with the abstract idea merely specify that the abstract idea is executed in a computer environment by limiting the claims to a particular field (computing). See MPEP 2106.05(h). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 5-11, 13-19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0100427 to McKeown et al. in view of U.S. Patent No. 9,569,729 to Oehrle et al. and U.S. Patent Application Publication No. 2016/0306965 to Iyer et al.
Regarding claim 1, McKeown teaches a method comprising: a computer system including a hardware processor, a database including information and a display system in communication with the hardware processor, the display system including a graphical user interface, determining and displaying contextually relevant insights into human resources information (McKeown: [0003] discussing "human capital management and particularly relate to a scalable platform for enterprise level human capital management including performance, compensation, benefits, and the like." And [0017] discussing "presenting the human resource management information in a user interface to a 
displaying, using the display system, human resources information from a human resources profile of an employee of an organization (McKeown: see at least FIG.16 which depicts an individual profile of a team member in a human resource management system.), 
wherein the human resources information is displayed within a context of an operation to be performed for the organization (McKeown: [0207] discussing "a full individual profile of a team member or employee in a human resource management system 100 may include a list of actions 1602 that can be taken for the individual, goals 1604, development activities 1608, salary 1610 as compared to range, a salary history 1612, succession information 1614, employment history 1618, and the like” wherein the manager may select “performance evaluation”, “create new goal”, “add 
identifying, using the hardware processor, related information in the information of the database; determining, using the hardware processor, whether the related information is relevant to the context of the operation to be performed; responsive to determining that the related information is relevant to the context of the operation to be performed (McKeown: [0211] discussing "Referring to FIG. 22, a succession/career path snapshot 2202 of a team member is shown. The snapshot 2202 displays the number of successors, an option for adding successors, an option for switching the view to the employee's successors, alert level, flight risk, loss impact, likely reasons for leaving and the like. A manager or an employee may select reasons for leaving in the snapshot 2202, which get used in the calculation for alert level, flight risk, loss impact, and the like, as described previously herein." and [0201] discussing "Flight risk 1022 may be a quantitative measure for likelihood of leaving the organization which is based on certain factors related to an employee. In an embodiment, certain factors, such as commuting distance, dissatisfaction with salary, limited growth potential, and impending retirement may all factor into flight risk. For example, flight risk may be calculated algorithmically and each factor may contribute incrementally to the calculated flight risk. Factors may be selected by managers or employees. It should be understood that other factors may also contribute to flight risk. The dashboard view may show a ranking of employees by flight risk. Alert level 1024 may be a quantitative measure for evaluating the disposition of an employee. Alert level 1024 may be an algorithmic combination of at least two of number of successors, flight risk, and loss impact. It should be understood that other factors may also contribute to alert level. The dashboard view may show a ranking of employees by alert level." and [0213] discussing "FIG. 25 depicts a goals tab 2504 of a performance evaluation 2502. In performing a performance evaluation, the goals the employee was attempting to meet during the time period of the evaluation may need to 
generating, using the hardware processor, an insight into the human resources information based on a data point for the human resources information within the related information; and displaying, using the display system, the insight with the human resources information within the context of the operation to be performed, wherein performing the operation is enabled using the insight displayed with the human resources information (McKeown: FIG.22 showing insights displayed in a succession/career path tab; FIG. 23B showing a match system for assigning employees as successors for Jim Arg wherein each employee includes insight information such as their current salary compared to a salary range and also see FIG. 25 showing Jim Arg’s performance evaluation interface which includes insight information such as his progress towards a particular goal and also see FIG.22 showing insights such as flight risk, loss impact and warning level and [0180] discussing "A user interface of the application may include presenting all relevant information, feature selection, notifications, and user information on one computer display screen.") and
displaying reports and metrics from the related information that is relevant to the context of the operation to be performed (McKeown: Fig. 22 showing selection of an insight (such as figure 22’s “warning level” displayed for employee Jim Arg) brings up a more detailed report showing metrics underlying the warning level calculation such as “loss impact” and “flight risk” and [0212] discussing "FIG. 24 depicts an enlarged view of a Nine Box selection from a succession/career path 
McKeown certainly suggests (Fig. 16, 23B, and paragraphs [0207] and [0211]), but does not explicitly teach comparing the insight to a set of benchmarks. However, in the same field of endeavor as insight generation and display, Oehrle et al. teaches: 
responsive to generating the insight into the human resources information, comparing the insight to a set of benchmarks (col. 14, lines 20-23, “Many embodiments will use this metrics for purposes of bench marking 8030 and making predictions 9020.”; col. 62, lines 24-29, “As for making an organizational assessment for bench marking purposes, most embodiments will carry forward the percentage of authors250 of different demographic groups 12060 who have been identified as having a low sincerity score 3060 above a user-determined threshold and compute the variance. ”); and 
determining whether the insight exceeds a set of deviation thresholds for the set of benchmarks, wherein the set of deviation thresholds are rules associated with statistical variances defined by at least one of a set of organization benchmarks that are standards or points of reference internal to the organization against which the insight is compared and industry benchmarks that are standards or points of reference external to the organization against which the insight is compared (col. 62, lines 24-29, “As for making an organizational assessment for bench marking purposes, most embodiments will carry forward the percentage of authors250 of different demographic groups 12060 who have been identified as having a low sincerity score 3060 above a user-determined threshold and compute the variance. ”; col. 94, lines 32-42, “Different embodiments may opt to benchmark comparable organizations[200] according to different dimensions and combinations of dimensions. However, some embodiments may opt to combine all of the measures they use into a 
This part of Oehrle et al. is applicable to the system of McKeown as they both share characteristics and capabilities, namely, they are directed to human resources data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McKeown to include the benchmark comparisons as taught by Oehrle et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McKeown in order to utilizing a benchmarking comparisons as taught by Oehrle et al. to enable a user to quickly compare data in a normalized format (see Col. 94, lines 24-43 of Oehrle et al.).
McKeown certainly suggests (Fig. 20A-C, and paragraphs [0165], [0201], [0211]) and Oehrle et al. suggests (col. 94, lines 26-31), but do not explicitly teach wherein the insight further comprises a graphical control that is displayed by the graphical user interface of the display system of the computer system, wherein selection of the graphical control displays by the graphical user interface reports and metrics. 
However, in the same field of endeavor as insight generation and display, Iyer teaches a graphical control that is displayed by a graphical user interface of a display system of a computer system, wherein selection of the graphical control displays by the graphical user interface reports and metrics (Iyer: [0027] discussing "An exemplary system is provided for creating and managing a watch list of entities (e.g., employees within an organization) that are being selected for monitoring from an insider threat perspective." and [0197] discussing "an entity is able to operate pull-down menus 742 to selectively display different performance metric graphs for the selected time range. This enables 
This part of Iyer is applicable to the system of McKeown as modified by Oehrle et al. as they both share characteristics and capabilities, namely, they are directed to human resources data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified McKeown to include the graphical control as taught by Iyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified McKeown in order to utilize the graphical control as taught by Iyer to enable a user to quickly correlate trends in data to quickly determine the root cause of a problem (Iyer: [0197]). Further, one of ordinary skill in the art would have recognized that applying the known technique of Iyer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Iyer to the teachings of modified McKeown would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such GUI features into similar systems. Further, applying such graphical controls to modified McKeown with display of information controlled accordingly, would have been recognized by those 

Regarding claim 9 (Currently Amended), McKeown teaches a computer system comprising: a hardware processor, a database including information (McKeown: [0165-0166] discussing "The human resource management platform 100 may include a user interface that may be accessed through a web browser of a computer such as a networked computer facility." and [0251] discussing "The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere" and [0253] discussing a software program associated with a server and [0003], [0017] & [0020] discussing displaying contextually relevant insights into HR information and [0069] discussing "platform 100 may include or be associated with one or more databases 114 that may provide persistence of data and access to input data and derived data including the domain model"); and 
a display system in communication with the hardware processor, the display system including a graphical user interface (McKeown: [0180] discussing "A user interface of the application may include presenting all relevant information, feature selection, notifications, and user information on one computer display screen."); 
wherein the hardware processor executes a software implementation of an insight processing system, the insight processing system comprising a human resources information locator, a relevancy arbiter, and an insight generator (McKeown: [0165-0166] discussing "The human resource management platform 100 may include a user interface that may be accessed through a web browser of a computer such as a networked computer facility." and [0251] discussing "The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere" and [0253] discussing a software program associated with a server 
in a context of an operation to be performed for the organization (McKeown: [0207] discussing "a full individual profile of a team member or employee in a human resource management system 100 may include a list of actions 1602 that can be taken for the individual, goals 1604, development activities 1608, salary 1610 as compared to range, a salary history 1612, succession information 1614, employment history 1618, and the like” wherein the manager may select “performance evaluation”, “create new goal”, “add successors” etc. and figures 22, 23, 25, 28 showing different human resources information that is displayed based on the selected operation from figure 16); 
identify related information in the information of the database; determine, with the relevancy arbiter, whether the related information is relevant to the context of the operation to be performed; in response to determining that the related information is relevant to the context of the operation to be performed (McKeown: [0211] discussing "Referring to FIG. 22, a succession/career path snapshot 2202 of a team member is shown. The snapshot 2202 displays the number of successors, an option for adding successors, an option for switching the view to the employee's successors, alert level, flight risk, loss impact, likely reasons for leaving and the like. A manager or an employee may select reasons for leaving in the snapshot 2202, which get used in the calculation for alert level, flight risk, loss impact, and the like, as described previously herein." and [0213] discussing "FIG. 25 depicts a goals tab 2504 of a performance evaluation 2502. In performing a performance evaluation, 
generate, with the insight generator, an insight into the human resources information based on a data point within the related information; and display the insight with the human resources information within the context of the operation to be performed, wherein performing the operation is enabled using the insight displayed with the human resources information (McKeown: FIG.22 showing insights displayed in a succession/career path tab; FIG. 23B showing a match system for assigning employees as successors for Jim Arg wherein each employee includes insight information such as their current salary compared to a salary range and also see FIG. 25 showing Jim Arg’s performance evaluation interface which includes insight information such as his progress towards a particular goal and also see FIG.22 showing insights such as flight risk, loss impact and warning level and [0180] discussing "A user interface of the application may include presenting all relevant information, feature selection, notifications, and user information on one computer display screen.") and displaying reports and metrics from the related information that is relevant to the context of the operation to be performed (McKeown: Fig.22 showing selection of an insight (such as figure 22’s “warning level” displayed for employee Jim Arg) brings up a more detailed report showing metrics underlying the warning level calculation such as “loss impact” and “flight risk” and [0212] discussing "FIG. 24 depicts an enlarged view of a Nine Box selection from a succession/career path tab 
McKeown certainly suggests (Fig. 16, 23B, and paragraphs [0207] and [0211]), but does not explicitly teach comparing the insight to a set of benchmarks. However, in the same field of endeavor as insight generation and display, Oehrle et al. teaches: 
responsive to generating the insight into the human resources information, comparing the insight to a set of benchmarks (col. 14, lines 20-23, “Many embodiments will use this metrics for purposes of bench marking 8030 and making predictions 9020.”; col. 62, lines 24-29, “As for making an organizational assessment for bench marking purposes, most embodiments will carry forward the percentage of authors250 of different demographic groups 12060 who have been identified as having a low sincerity score 3060 above a user-determined threshold and compute the variance. ”); and 
determining whether the insight exceeds a set of deviation thresholds for the set of benchmarks, wherein the set of deviation thresholds are rules associated with statistical variances defined by at least one of a set of organization benchmarks that are standards or points of reference internal to the organization against which the insight is compared and industry benchmarks that are standards or points of reference external to the organization against which the insight is compared (col. 62, lines 24-29, “As for making an organizational assessment for bench marking purposes, most embodiments will carry forward the percentage of authors250 of different demographic groups 12060 who have been identified as having a low sincerity score 3060 above a user-determined threshold and compute the variance. ”; col. 94, lines 32-42, “Different embodiments may opt to benchmark comparable organizations[200] according to different dimensions and combinations of dimensions. However, some embodiments may opt to combine all of the measures they use into a 
This part of Oehrle et al. is applicable to the system of McKeown as they both share characteristics and capabilities, namely, they are directed to human resources data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McKeown to include the benchmark comparisons as taught by Oehrle et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McKeown in order to utilizing a benchmarking comparisons as taught by Oehrle et al. to enable a user to quickly compare data in a normalized format (see Col. 94, lines 24-43 of Oehrle et al.).
McKeown certainly suggests (Fig. 20A-C, and paragraphs [0165], [0201], [0211]) and Oehrle et al. suggests (col. 94, lines 26-31), but do not explicitly teach wherein the insight further comprises a graphical control that is displayed by the graphical user interface of the display system of the computer system, wherein selection of the graphical control displays by the graphical user interface reports and metrics. 
However, in the same field of endeavor as insight generation and display, Iyer teaches a graphical control that is displayed by a graphical user interface of a display system of a computer system, wherein selection of the graphical control displays by the graphical user interface reports and metrics (Iyer: [0027] discussing "An exemplary system is provided for creating and managing a watch list of entities (e.g., employees within an organization) that are being selected for monitoring from an insider threat perspective." and [0197] discussing "an entity is able to operate pull-down menus 742 to selectively display different performance metric graphs for the selected time range. This enables 
This part of Iyer is applicable to the system of McKeown as modified by Oehrle et al. as they both share characteristics and capabilities, namely, they are directed to human resources data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified McKeown to include the graphical control as taught by Iyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified McKeown in order to utilize the graphical control as taught by Iyer to enable a user to quickly correlate trends in data to quickly determine the root cause of a problem (Iyer: [0197]). Further, one of ordinary skill in the art would have recognized that applying the known technique of Iyer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Iyer to the teachings of modified McKeown would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such GUI features into similar systems. Further, applying such graphical controls to modified McKeown with display of information controlled accordingly, would have been recognized by those 

Regarding claim 17 (Currently Amended), McKeown teaches a computer program product comprising: a non-transitory, computer readable storage media including instructions configured to cause a database including information, a display system including a graphical user interface and a hardware processor to determine and display contextually relevant insights into human resources information (McKeown: [0165-0166] discussing "The human resource management platform 100 may include a user interface that may be accessed through a web browser of a computer such as a networked computer facility." and [0251] discussing "The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere" and [0253] discussing a software program associated with a server and [0003], [0017] & [0020] discussing displaying contextually relevant insights into HR information and [0069] discussing "platform 100 may include or be associated with one or more databases 114 that may provide persistence of data and access to input data and derived data including the domain model"), wherein the instructions comprise: first program code for displaying, using the display system, human resources information from a human resources profile of an employee of an organization (McKeown: see at least FIG.16 which depicts an individual profile of a team member in a human resource management system.), wherein the human resources information is displayed within a context of an operation to be performed for the organization (McKeown: [0207] discussing "a full individual profile of a team member or employee in a human resource management system 100 may include a list of actions 1602 that can be taken for the individual, goals 1604, development activities 1608, salary 1610 as compared to range, a salary history 1612, succession information 1614, employment history 1618, and the like” wherein the manager may select “performance evaluation”, 
generating, using the hardware processor, an insight into the human resources information based  on a data point for the human resources information within the related information; and fifth program code for displaying, using the display system, the insight with the human resources 
McKeown certainly suggests (Fig. 16, 23B, and paragraphs [0207] and [0211]), but does not explicitly teach comparing the insight to a set of benchmarks. However, in the same field of endeavor as insight generation and display, Oehrle et al. teaches: 
responsive to generating the insight into the human resources information, comparing the insight to a set of benchmarks (col. 14, lines 20-23, “Many embodiments will use this metrics for purposes of bench marking 8030 and making predictions 9020.”; col. 62, lines 24-29, “As for making an organizational assessment for bench marking purposes, most embodiments will carry forward the 
determining whether the insight exceeds a set of deviation thresholds for the set of benchmarks, wherein the set of deviation thresholds are rules associated with statistical variances defined by at least one of a set of organization benchmarks that are standards or points of reference internal to the organization against which the insight is compared and industry benchmarks that are standards or points of reference external to the organization against which the insight is compared (col. 62, lines 24-29, “As for making an organizational assessment for bench marking purposes, most embodiments will carry forward the percentage of authors250 of different demographic groups 12060 who have been identified as having a low sincerity score 3060 above a user-determined threshold and compute the variance. ”; col. 94, lines 32-42, “Different embodiments may opt to benchmark comparable organizations[200] according to different dimensions and combinations of dimensions. However, some embodiments may opt to combine all of the measures they use into a single “organizational health” measure. Virtually all embodiments will benchmark on the basis of overall engagement level[460] and energy level[465], if separately broken out from engagement[460] in that embodiment. However many embodiments may also opt to benchmark on sub-components of these measures and/or other types of measures as well, instead of just comparing simple scores.”)
This part of Oehrle et al. is applicable to the system of McKeown as they both share characteristics and capabilities, namely, they are directed to human resources data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McKeown to include the benchmark comparisons as taught by Oehrle et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McKeown in order to utilizing a benchmarking 
McKeown certainly suggests (Fig. 20A-C, and paragraphs [0165], [0201], [0211]) and Oehrle et al. suggests (col. 94, lines 26-31), but do not explicitly teach wherein the insight further comprises a graphical control that is displayed by the graphical user interface of the display system of the computer system, wherein selection of the graphical control displays by the graphical user interface reports and metrics. 
However, in the same field of endeavor as insight generation and display, Iyer teaches a graphical control that is displayed by a graphical user interface of a display system of a computer system, wherein selection of the graphical control displays by the graphical user interface reports and metrics (Iyer: [0027] discussing "An exemplary system is provided for creating and managing a watch list of entities (e.g., employees within an organization) that are being selected for monitoring from an insider threat perspective." and [0197] discussing "an entity is able to operate pull-down menus 742 to selectively display different performance metric graphs for the selected time range. This enables the entity to correlate trends in the performance-metric graph with corresponding event and log data to quickly determine the root cause of a performance problem." and [0131] discussing "GUI 705 may provide a dashboard that summarizes risk score information for a plurality of different object types including system objects and entity objects." wherein "Object selector region 610 may provide the user with options to select a specific risk scoring rule (e.g., emails, web uploads); a specific risk object type (e.g., system object, entity object); and duration of time (e.g., last 24 hours). When a user changes an option within object selector region 610, a user may select a submit button to initiate an adjustment to the amount of information being summarized throughout GUI 705." and also see [0132-0133]).


Regarding claims 2, 10 & 18, modified McKeown teaches the method of claim 1, the computer system of claim 9 and the computer program product of claim 17, and McKeown further teaches: displaying the human resources information within the context of the operation to be performed, wherein the human resources information comprises at least one of information related to a position of the employee within the organization; information related to a status of the employee within the organization (McKeown: [0211] discussing "Referring to FIG. 22, a succession/career path snapshot 2202 of a team member is shown. The snapshot 2202 displays the 

Regarding claims 3, 11 & 19, modified McKeown teaches the method of claim 1, the computer system of claim 9 and the computer program product of claim 17, and McKeown further teaches wherein the context of the operation to be performed comprises at least one of hiring operations, benefits administration operations, payroll operations, performance review operations, operations for forming teams for new products, and operations for assigning research projects (McKeown: [0207] discussing "a full individual profile of a team member or employee in a human resource management system 100 may include a list of actions 1602 that can be taken for the individual, goals 1604, development activities 1608, salary 1610 as compared to range, a salary history 1612, succession information 1614, employment history 1618, and the like” wherein the manager may select “performance evaluation”, “create new goal”, “add successors” etc. and [0108] 

Regarding claims 7, 15 & 23, modified McKeown teaches the method of claim 1, the computer system of claim 9 and the computer program product of claim 17, and McKeown further teaches wherein determining whether the related information is relevant to the context of the operation to be performed further comprises: identifying an association between the related information and the context of the operation to be performed {McKeown: [0211] discussing "Referring to FIG. 22, a succession/career path snapshot 2202 of a team member is shown. The snapshot 2202 displays the number of successors, an option for adding successors, an option for switching the view to the employee's successors, alert level, flight risk, loss impact, likely reasons for leaving and the like. A manager or an employee may select reasons for leaving in the snapshot 2202, which get used in the calculation for alert level, flight risk, loss impact, and the like, as described previously herein." and [0213] discussing "FIG. 25 depicts a goals tab 2504 of a performance evaluation 2502. In performing a performance evaluation, the goals the employee was attempting to 

Regarding claims 8, 16 & 24, modified McKeown teaches the method of claim 1, the computer system of claim 9 and the computer program product of claim 17, and McKeown further teaches:performing the operation for the organization, wherein performing the operation is enabled using the insight displayed with the human resources information (McKeown: FIG. 23B showing a match system for assigning employees as successors for Jim Arg wherein each employee includes insight information such as their current salary compared to a salary range wherein based on said information a manager can assign certain employees as successors and also see FIG. 25 showing Jim Arg’s performance evaluation interface which includes insight information such as his progress towards a particular goal wherein a manager can base a rating on said progress).

Regarding claim 25, modified McKeown teaches the computer system of claim 9, and McKeown further teaches wherein the insight is an inference with regard to the human resources information extrapolated from the related information (McKeown: [0211] discussing "Referring to 





egarding claims 4-6, 12-14 & 20-22, modified McKeown teaches the method of claim 1, the computer system of claim 9 and the computer program product of claim 17, and McKeown further teaches: responsive to generating the insight into the human resources information, comparing the insight to a set of benchmarks [claims 1, 12 & 20] (McKeown: FIG. 23B showing a match system 

With regards to claims 5, 13 and 21, McKeown certainly suggests (Fig. 16, 23B, and paragraphs [0207] and [0211]), but does not explicitly teach comparing the insight to a set of benchmarks. However, in the same field of endeavor as insight generation and display, Oehrle et al. teaches: 
displaying the insight with the human resources information in response to determining that the insight exceeds the set of deviation thresholds for the set of benchmarks (col. 14, lines 20-23, “Many embodiments will use this metrics for purposes of bench marking 8030 and making predictions 9020.”; col. 62, lines 24-29, “As for making an organizational assessment for bench marking purposes, most embodiments will carry forward the percentage of authors250 of different demographic groups 12060 who have been identified as having a low sincerity score 3060 above a user-determined threshold and compute the variance. ”; col. 94, lines 32-42, “Different embodiments may opt to benchmark comparable organizations[200] according to different dimensions and combinations of dimensions. However, some embodiments may opt to combine all of the measures they use into a single “organizational health” measure. Virtually all embodiments will benchmark on the basis of overall engagement level[460] and energy level[465], if separately broken out from engagement[460] in that embodiment. However many embodiments may also opt to benchmark on sub-components of these measures and/or other types of measures as well, instead of just comparing simple scores.”)


With regards to claims 6, 14 and 22, McKeown certainly suggests (Fig. 16, 23B, and paragraphs [0207] and [0211]), but does not explicitly teach comparing the insight to a set of benchmarks. However, in the same field of endeavor as insight generation and display, Oehrle et al. teaches: 
the set of benchmarks is selected from the group consisting of organization benchmarks, industry benchmarks, and combinations thereof (col. 14, lines 20-23, “Many embodiments will use this metrics for purposes of bench marking 8030 and making predictions 9020.”; col. 62, lines 24-29, “As for making an organizational assessment for bench marking purposes, most embodiments will carry forward the percentage of authors250 of different demographic groups 12060 who have been identified as having a low sincerity score 3060 above a user-determined threshold and compute the variance. ”; col. 94, lines 32-42, “Different embodiments may opt to benchmark comparable organizations[200] according to different dimensions and combinations of dimensions. However, some embodiments may opt to combine all of the measures they use into a single “organizational health” measure. Virtually all embodiments will benchmark on the basis of overall engagement level[460] and energy level[465], if separately broken out from engagement[460] in that embodiment. 
This part of Oehrle et al. is applicable to the system of McKeown as they both share characteristics and capabilities, namely, they are directed to human resources data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McKeown to include the benchmark comparisons as taught by Oehrle et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McKeown in order to utilizing a benchmarking comparisons as taught by Oehrle et al. to enable a user to quickly compare data in a normalized format (see Col. 94, lines 24-43 of Oehrle et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2015/0081396 to Miller et al. discusses a system automatically collecting, collating and transforming data into useful formats and displaying or otherwise outputting the transformed data into useable information.
U.S. Patent Application Publication No. 2015/0248644 to Zenger et al. discusses a system for unified business intelligence including providing comparisons and benchmarking for various data points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629